Citation Nr: 0630790	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-18 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for diabetes mellitus for the period from May 
8, 2001, to June 2, 2002.  

2.  Entitlement to an initial disability evaluation greater 
than 40 percent for diabetes mellitus for the period from 
June 3, 2002 to the present.  

3.  Entitlement to service connection for erectile 
dysfunction, secondary to diabetes mellitus.  

4.  Entitlement to service connection for bipolar disorder, 
secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  For the period from May 8, 2001, to June 2, 2002, the 
veteran's diabetes mellitus did not require insulin and a 
restricted diet or oral hypoglycemics and a restricted diet.  

2.  For the period from June 3, 2002, to the present, the 
veteran did not have episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations each year.  
The veteran's diabetes mellitus did not require him to visit 
his diabetic care provider twice a month.  The veteran does 
not have complications that would not be compensable if 
separately evaluated.  

3.  The veteran's erectile dysfunction was not caused or 
aggravated by his service-connected diabetes mellitus, nor 
was it caused or aggravated by his period of active service 
from August 1969 to August 1972.  

4.  The veteran's bipolar disorder was not caused or 
aggravated by his service-connected diabetes mellitus, nor 
was it caused or aggravated by his period of active service 
from August 1969 to August 1972.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for diabetes 
mellitus were not met for the period from May 8, 2001, to 
June 2, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.119, Diagnostic Code (DC) 7913 
(2006).

2.  The criteria for a 60 percent rating for diabetes 
mellitus have not been met for the period from June 3, 2002 
to the present.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.119, DC 7913 (2006).

3.  Service connection for erectile dysfunction is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2006). 

4.  Service connection for bipolar disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected diabetes mellitus, currently 
evaluated as 40 percent disabling under DC 7913, diabetes 
mellitus.  38 C.F.R. § 4.119.  His disability was previously 
rated as 10 percent disabling from the period from May 8, 
2001, to June 2, 2002.  

Under DC 7913, a 10 percent evaluation is warranted when the 
diabetes mellitus is managed by restricted diet only. A 20 
percent evaluation is warranted when the diabetes mellitus 
requires insulin and a restricted diet, or an oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is warranted when the diabetes mellitus requires insulin, a 
restricted diet, and regulation of activities.  The next 
highest rating, 60 percent, is warranted when the diabetes 
mellitus requires insulin, a restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran was granted a 10 percent disability evaluation 
effective May 8, 2001.  In its August 2002 decision, the RO 
assigned a 40 percent evaluation effective June 3, 2002, the 
date the veteran began insulin injection treatment.  Prior to 
that date, the veteran's diabetes was controlled by diabetic 
diet only.  Prior to June 3, 2002, there is no medical 
evidence of record to show that the veteran required oral 
hypoglycemic agents or insulin to meet the criteria for a 20 
percent evaluation.  The record of the veteran's May 2002 VA 
diabetes examination specifically stated that his diabetes 
was controlled with a diabetic diet only.  There is no 
evidence of record to show that the veteran required oral 
hypoglycemic agents and insulin injections until June 3, 
2002.  

The Board finds that the facts and examination cited above 
are entitled to great probative weight and that they provide 
evidence against a higher rating for the period from May 8, 
2001, to June 2, 2002.  Reviewing the evidence, the Board 
finds that the overall disability picture for the veteran's 
diabetes mellitus did not more closely approximate a 20 
percent rating for the period from May 8, 2001, to June 2, 
2002.  38 C.F.R. § 4.7.  The post-service medical record 
clearly provides evidence against this claim.  Therefore, the 
preponderance of the evidence against this claim.  38 C.F.R. 
§ 4.3.  The appeal is denied.  

With regards to the period from June 3, 2002, to the present, 
the veteran underwent a VA diabetes examination in April 
2005.  The veteran reported using both oral medications and 
insulin injections.  He denied ketoacidosis and hypoglycemic 
reactions that required hospitalization.  The examiner did 
not find any evidence of restriction of daily activities due 
to diabetes.  Both findings provide evidence against this 
claim.   

The veteran injected himself with insulin twice a day and 
took oral medication.  He reported visiting his diabetic care 
provider every four to five months.  The veteran denied anal 
pruritus, but complained of generalized and progressive loss 
of strength in his four extremities.  He denied visual 
problems and examiner noted that there was no diagnosis of 
retinopathy at his March 2005 eye examination.  The veteran 
did not report vascular or cardiac symptoms at his 
examination.  The veteran had diabetic neuropathy for which 
he took Neurontin.  He reported erectile dysfunction for 
which he took Viagra.  

Upon examination, the veteran weighed 177 pounds and was 67 
inches tall.  There was no evidence of kidney dysfunction.  
The examiner diagnosed the veteran with diabetes mellitus, 
type II insulin required, uncontrolled, with peripheral 
neuropathy.  The examiner also provided a diagnosis of 
erectile dysfunction by the records.  

In December 2003, the veteran underwent a VA diabetes 
examination.  At the examination, the veteran denied 
ketoacidosis and hypoglycemic reactions which required 
hospitalization.  The veteran followed a diabetic diet and no 
weight changes were reported.  The veteran complained of leg 
numbness when walking long distances as well as cramps, 
tingling, and a cool sensation.  He denied visual problems, 
anal pruritus, and loss of strength.  He saw his diabetic 
care provider every three months.  His medications consisted 
of an oral hypoglycemic and two injections of insulin per 
day.  He was diagnosed with diabetes mellitus, type 2, 
insulin required with proteinuria and peripheral neuropathy.  

The veteran's VA treatment records do not show that he has 
ever been hospitalized for episodes of ketoacidosis or 
hypoglycemic reactions.  The evidence does not show that he 
visits his diabetic care provider twice a month.  The veteran 
does not have complications from diabetes mellitus that would 
not be compensable if separately evaluated.  In fact, in 
August 2004, the veteran was diagnosed with median 
neuropathy, more likely than not associated with diabetes 
mellitus.  The RO granted service connection for that 
disability with a 10 percent rating.  This separate 
evaluation is not at issue before the Board at this time.       

The August 2004 VA peripheral nerves examination showed that 
there was no electrodiagnostic evidence of peripheral 
neuropathy in the lower extremities.  

The Board finds that the examinations and facts cited above 
are entitled to great probative weight and that they provide 
evidence against the claim.  Reviewing the evidence, the 
Board finds that the overall disability picture for the 
veteran's diabetes does not more closely approximate a 60 
percent rating.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence against this claim.  38 C.F.R. 
§ 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 40 percent for diabetes mellitus.  
38 C.F.R. § 4.3.  

With regards to the veteran's claim for erectile dysfunction, 
claimed as secondary to service-connected diabetes mellitus, 
service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A disability may be service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Board notes that the veteran has 
current diagnoses of erectile dysfunction and bipolar 
disorder.  

In September 2003, the veteran underwent a VA genitourinary 
examination.  The veteran complained of erectile dysfunction, 
but stated that he had been using Viagra since September 2002 
with good results.  The veteran denied incontinence, surgical 
treatment of the urinary tract, recurrent urinary tract 
infections, nephritis, and the need for catheterization.  The 
veteran denied trauma or surgery affecting his penis and 
testicles.  The veteran reported urinating once an hour and 
having nocturia three or four times a night.  The examiner 
noted that an October 2002 sonogram record showed that he had 
distal ureterolithiasis.  

The examiner listed diabetes, hypothyroidism, subdural 
hematoma, bipolar disorder, and depressive reactions as local 
or systemic diseases affecting the veteran's sexual function.  
The examiner diagnosed the veteran with erectile dysfunction 
by history and concluded that it was "not likely related to 
[d]iabetes [m]ellitus," and included a note stating that 
"[e]rectile dysfunction is a long range process and if 
[d]iabetes is the cause it is usually associated with 
peripheral neuropathy which was not confirmed in this case in 
peripheral nerves examination, including electrodiagnostic 
studies."  The veteran was also diagnosed with a right 
inguinal hernia, a cyst in the right intrascrotal sac, a 
history of ureteral calculus, and a left renal cyst.  

The Board finds that the facts and examination cited above 
are entitled to great probative weight and that they provide 
very negative evidence against the veteran's claim.  There is 
no other medical evidence of record to support the conclusion 
that the veteran's erectile dysfunction is caused by his 
service-connected diabetes mellitus.  The Board finds that 
the preponderance of the evidence is against service 
connection for erectile dysfunction on a secondary basis.  
38 U.S.C.A. § 5107(b).   

Moreover, service connection cannot be granted on a direct 
basis.  While the veteran has a current disability from 
erectile dysfunction, as diagnosed by his September 2003 VA 
examination, the veteran's service medical records (SMRs) are 
completely negative for any diagnosis of or treatment for 
erectile dysfunction.  There is also no medical evidence of 
record linking the veteran's current erectile dysfunction to 
his period of active service.  The Board finds that the 
preponderance of the evidence is against service connection 
for erectile dysfunction on a direct basis.  38 U.S.C.A. 
§ 5107(b).   The appeal is denied.  

With regards to the veteran's claim for service connection 
for bipolar disorder, claimed as secondary to diabetes 
mellitus, the veteran began receiving Social Security 
Administration (SSA) benefits for his mental disorder in 
1992.  In March 2001, the RO granted non-service-connected 
pension based on the veteran's mental disorder.  

When the veteran filed his claim for service connection for 
bipolar disorder secondary to diabetes mellitus, the RO 
scheduled him for VA mental disorders examination in 
September 2003.  At the examination, the veteran reported not 
working since 1991.  He married his first wife in 1971 and 
they were divorced in 1992.  At the time of his examination, 
he was in a relationship that had lasted for six years and 
had no problems.  

The veteran complained of feeling sad, depressed, irritable, 
and that he lacked interest in daily activities.  He also 
reported energy loss, insomnia, inability to concentrate, 
anxiety, and tension.  Upon examination, the veteran was 
well-developed and well-nourished, with appropriate dress and 
personal hygiene.  He was cooperative with the examiner, 
spontaneous, and maintained eye contact.  He was alert, 
aware, and in contact with reality.  There was no evidence of 
psychomotor retardation or agitation.  The veteran's thought 
processes were coherent and logical.  There was no looseness 
of association or evidence of disorganized speech.  The 
veteran denied hallucinations, phobias, obsessions, panic 
attacks, and suicidal ideation.  His mood was depressed and 
his affect was broad and appropriate.  His memory for recent, 
remote, and immediate events was intact.  His abstraction 
capacity was normal; his judgment and insight were fair.  

The examiner concluded that the veteran's symptoms were 
interfering with his employment and social functioning.  The 
veteran was diagnosed with bipolar disorder and assigned a 
GAF score of 50.  The examiner reviewed the veteran's claims 
folder and "[could not] find objective evidence to establish 
a relationship between the diabetes mellitus and the 
veteran's mental disorder."  The examiner concluded that the 
veteran's bipolar disorder was not caused by diabetes 
mellitus.  

The Board finds that the facts and examination cited above 
are entitled to great probative weight and that they provide 
evidence against the veteran's claim for service connection 
for bipolar disorder.  Additionally, there is no other 
medical evidence of record that links the veteran's mental 
disorder to his service-connected diabetes mellitus.  The 
Board finds that the preponderance of the evidence is against 
service connection for bipolar disorder, secondary to 
diabetes mellitus.  38 U.S.C.A. § 5107(b).    

Moreover, service connection cannot be established on a 
direct basis.  The first evidence of the veteran's mental 
disorder is from 1991, when he was granted SSA disability 
payments.  There are also private treatment records from the 
1990s that show treatment for a mental disorder.  The veteran 
left service in 1972 and did not begin treatment for his 
mental disorder until almost 20 years later.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

None of the veteran's post-service treatment records provide 
a link between the veteran's bipolar disorder and his period 
of active service, providing evidence against this claim.  In 
fact, March 1992 treatment records from the Commonwealth of 
Puerto Rico Department of Labor stated that the veteran's 
mental disorder was "caused by work."  

Additionally, before the RO granted non-service-connected 
pension, the veteran underwent a VA mental disorders 
examination in August 2000.  The veteran complained of 
problems since he left military service.  He reported 
insomnia, nightmares, panic, and buzzing in his ears.  He 
told the examiner that he received psychiatric treatment in 
Vietnam but that he destroyed his military records after 
leaving service.  Upon examination, the veteran was clean, 
overweight, and adequately dressed and groomed.  He was alert 
and oriented with anxious mood and constricted affect.  His 
attention and concentration were good.  His speech was clear 
and coherent.  There was no evidence of hallucinations or 
suicidal ideation.  His insight and judgment were fair and 
his impulse control was good.  The examiner diagnosed him 
with malingering and assigned a GAF score of 85.  The 
examiner did not attribute any of the veteran's symptoms to 
his period of military service.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide 
very negative evidence against a claim for direct service 
connection.  

Additionally, the veteran's SMRs are completely negative for 
any diagnosis of or treatment for a mental disorder.  The 
Board finds that the preponderance of the evidence is against 
service connection for bipolar disorder on a direct basis.  
38 U.S.C.A. § 5107(b).   The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in April 2002, May 2003, and November 2003, as well as 
information provided in a July 2003 and two April 2004 
statements of the case (SOC), the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible for providing.  In addition, the July 
2003 and two April 2004 SOCs include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued VCAA notice letters 
prior to the adverse determinations on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The August 2002 and 
May 2003 VCAA letters do not specifically ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id. at 120-21.  However, the May 2006 letter from the 
RO did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
August 2002 and May 2003 VCAA letters is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  The Board 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error. 

The Board notes that in March and May 2006 letters, the 
veteran was informed that a disability rating and effective 
date would be assigned if his claim was granted.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

An initial evaluation greater than 10 percent for diabetes 
mellitus for the period from May 8, 2001, to June 2, 2002, is 
denied.  

An initial evaluation greater than 40 percent for diabetes 
mellitus for the period from June 3, 2002, to the present, is 
denied.  

Service connection for erectile dysfunction secondary to 
diabetes mellitus is denied.  

Service connection for bipolar disorder secondary to diabetes 
mellitus is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


